         Case 1:19-cv-00059-JCG Document 54             Filed 06/21/19     Page 1 of 7



                 UNITED STATES COURT OF INTERNATIONAL TRADE

Confederación de Asociaciones Agrícolas del
Estado de Sinaloa, A.C., et al.,                    Court No. 19-00059
                             Plaintiffs,
                 v.

United States,

                             Defendant,
                  and
The Florida Tomato Exchange,
                   Defendant-Intervenor.


  PLAINTIFFS’ MOTION FOR RECONSIDERATION AND STATUS CONFERENCE

       Plaintiffs Confederación de Asociaciones Agricolas del Estado de Sinaloa et al.

(collectively, “CAADES”) move for reconsideration of the Court’s Order of June 19, 2019, and

for the restoration of the Court’s Order of June 18, 2019. CAADES also requests a status

conference. The reasons for this motion follow.

       1. The Court’s Order of June 19, 2019, was issued after a “status conference” requested

ex parte by the government and held that afternoon, during which the government made

arguments and cited authorities as to which CAADES had no prior notice or advance opportunity

to prepare for, consider, and rebut. This was unfair and prejudicial to CAADES.

       At 7:56 AM on June 19, CAADES’ counsel received an e-mail from the Case Manager

giving notice that the government had requested a “status conference,” and that the Court was

going to hold such a status conference by telephone on Monday, June 24, 2019, at 11:00 AM.

This notice did not state, and the government had not advised the parties, why the government

was seeking a status conference or what it wanted to discuss. CAADES’ counsel responded by

naming Neil H. Koslowe and Thomas B. Wilner as those who would participate on behalf of
         Case 1:19-cv-00059-JCG Document 54               Filed 06/21/19     Page 2 of 7



CAADES in the status conference, but also inquired as to why the government counsel was

seeking a status conference and what it wanted to discuss. Government counsel replied that the

government was asking for a status conference “(1) to seek clarification on the Court’s

scheduling order issued yesterday, specifically the two-tiered briefing schedule including a

motion for summary judgment and a motion for judgment on the administrative record, and (2)

the status of our motion for a protective order.” Government counsel said that, “[i]n addition, we

would like to discuss the scheduling deadlines.”

       At 3:23 PM on June 19, the Case Manager informed the parties that the Court would hold

the telephonic status conference 27 minutes later that day, at 3:45 PM. Mr. Wilner, one of the

two CAADES’ counsel identified to be a participant in the status conference, was out of town

and not within cellphone reach at that time. Mr. Koslowe, CAADES’ other identified counsel,

prepared for the status conference on the basis of government counsel’s representations.

       However, government counsel transformed virtually the entire “status conference” into

an oral argument in support of Defendant’s Motion to Suspend the Requirement that the Parties

Confer and File a Joint Proposed Scheduling Order and for Clarification, which the government

filed on June 11, 2019 (“Motion to Suspend,” Doc. 40). During the conference, government

counsel repeatedly cited and relied upon rules and decisions of this Court to which it had referred

in that motion. The government had given no notice prior to the status conference that it was

going to refer to or argue in support of that motion, and CAADES’ counsel had no reason to

believe that motion would be the subject of the conference.

       Thus, CAADES was deprived the elementary right to know in advance and be prepared

to respond to the arguments the government would make at the “status conference.” The result

of that conference was that the Court retracted its Order of June 18, 2019 and issued a new Order




                                                   2
         Case 1:19-cv-00059-JCG Document 54                Filed 06/21/19     Page 3 of 7



allowing, but not requiring, the government to file an “administrative record” by July 8, and

significantly postponing the briefing of CAADES’ pending motion for summary judgment.

CAADES respectfully submits it is appropriate in this circumstance for the Court to grant it a

meaningful opportunity to respond to the government’s arguments and reconsider its Order.

       2. The arguments made by the government in its Motion to Suspend and during the

status conference do not apply to the present case and have no merit. Essentially, the

government contends that, (i) the Court’s exercise of jurisdiction under 28 U.S.C. § 1581(i)

should conform to the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706; (ii) a court

reviews agency action under the APA on the basis of an administrative record produced and filed

by the government; (iii) challenges to agency action under the APA typically are decided on the

basis of either a motion to dismiss under Rule 12(b) of the Rules of this Court before the agency

filed the administrative record or a motion for judgment on the record under Rule 56.1 after the

agency files the record; (iv) under Rule 73.3(a) of the Rules of this Court, the agency files the

adminstrative record simultaneously with the filing of its answer; therefore, (v) the Court must

grant the government sufficient time to file a Rule 12(b) motion to dismiss, and if, after full

briefing it denies that motion, grant the government an additional 14 days to file an answer and

the administrative record and only then establish a schedule for the submission and briefing of

competing motions for judgment on that record. Motion to Suspend at 2-5.

       “Importantly,” argues the government, a motion for summary judgment under Rule 56 of

the Rules of this Court “is not warranted” here because the standard governing such motions

“differs from the standard applicable in record review cases.” Motion to Suspend at 4 n. 1. The

government argues that the only appropriate motion is a Rule 56.1 motion for judgment on the

record, which ‘“examines whether the adminstrative body, given all the disputed and undisputed




                                                 3
         Case 1:19-cv-00059-JCG Document 54                 Filed 06/21/19      Page 4 of 7



facts appearing in the record, acted in a manner that complied with the legal standards governing

the decision under review.’” Id.

       These arguments are inapplicable to the present case, in which the only issue before the

Court is the purely legal question of whether the Commerce Department had any authority to

take the three actions it took when it withdrew from the 2013 Suspension Agreement. The law

prescribes that, in such a case, the administrative record is limited to the decision published by

Commerce giving the reasons for its action, which is already before the Court. There are no

disputed facts in the record for the Court to resolve or, indeed, any relevant facts at all.

       The present case is analogous to Motions System Corp. v. Bush, 342 F.Supp. 2d 1247

(CIT 2004), aff’d en banc, 437 F.3d 1356 (Fed. Cir. 2006). In that case, plaintiff Motion

Systems challenged a decision by the President, “releasd in the form of a Federal Register

notice,” to deny import relief to the domestic industry manufacturing pedestal actuators. Id. at

1251-1252. Motion Systems’ principal argument was that the President lacked statutory

authority in declining to impose import quotas on pedestal acutators from the People’s Republic

of China. The government moved to dismiss under Rule 12(b)(1) for lack of subject matter

jurisdiction and also moved under Rule 56.1 motion for judgment on the agency record. Motion

Systems also moved under Rule 56.1 for judgment on the record and asked this Court to set aside

the President’s decision.

       In a comprehensive opinion, (now Chief) Judge Stanceu held that this Court had

jurisdiction under 28 U.S.C. § 1581(i); that, because the principal defendant was the President,

there was no agency “record” to review other than the President’s published decision; that, in this

circumstance, “Rule 56.1 does not precisely describe the issue pending before the court;” and

that, therefore, “the court will consider [the government’s] motion as a motion for summary




                                                   4
         Case 1:19-cv-00059-JCG Document 54               Filed 06/21/19     Page 5 of 7



judgment under USCIT Rule 56 and, similarly, treat the submission of plaintiff opposing

defendants’ motion as a cross motion for summary judgment.” 342 F. Supp. at 1257-1258.

Judge Stanceau noted that, at oral argument, both “parties indicated that they do not oppose the

court’s consideration of the relief sought by defendants and plaintiff as a motion and cross

motion, respectively, for summary judgment under Rule 56.” Id. at 1258 n. 6. Furthermore,

although Motion Systems changed its mind after oral argument, Judge Sanceau adhered to his

decision, pointing out that Motion Systems “d[id] not establish that this case presents a genuine

issue as to any material fact,” and that, “[u]nder these circumstances, Rule 56 is the applicable

rule under which this case is to be decided.” Id.

       In holding that summary judgment under Rule 56, and not judgment on an agency record

under Rule 56.1, was approppriate in Motion Systems, Judge Stanceau made this observation,

which is directly relevant to the present case:

                       This case presents no genuine issue as to any material fact.
                       Both plaintiff and defendants are seeking judgment as a
                       matter of law. Specifically, plaintiff Motion Systems seeks
                       an order granting it judgment on the record setting aside the
                       President’s determination not to grant relief from imports.
                       Defendants and defendant-intervenor … seek judgment
                       as a matter of law dismissing this action. These
                       circumstances are within the ambit of Rule 56, Summary
                       Judgment.

342 F.Supp.2d at 1257-1258.

       This Court should follow Judge Stanceau’s decision. In the usual case where a challenge

is made to agency action, judicial review is conducted on the basis of a well-developed

administrative record, including determinative factual findings by the agency. This case is the

opposite. Here, as in Motion Systems, the only issue dividing the parties is the purely legal issue

of whether Commerce had statutory authority to take the three actions CAADES challenge.




                                                    5
         Case 1:19-cv-00059-JCG Document 54               Filed 06/21/19     Page 6 of 7



       Accordingly, this case, like Motion Systems, which “presents no genuine issue as to any

material fact,” should be resolved by summary judgment under Rule 56 on the basis of

Commerce’s decision published in the Federal Register, 84 Fed. Reg. 20,858 et seq., not by

motion on some other administrative record under Rule 56.1. Although Commerce, unlike the

President in Motion Systems, has the capacity to produce an administrative record, CAADES has

found no case, and the government has cited none, where a record other than an agency’s

published decision is reviewed when the only issue is the legality of that decision.

       Commerce itself has taken the position that the “record” in this case is Commerce’s

published decision by stating that, “[t]his determination is issued and published in accordance

with section 733(f) and 771(i)(1) of the Act,” 19 U.S.C. §§ 1673b(f), 1677f(i)(1). 84 Fed. Reg.

20,861. Section 771(i)(1) of the Act, 19 U.S.C. § 1677f(i)(1), requires Commerce to “publish the

facts and conclusions supporting” that decision. Moreover, statements repeatedly made by

government counsel at the hearing on CAADES’ motion for a temporary restraining order and

preliminary injunction confirm that the material published by Commerce in the Federal Register

constitute the entire basis for Commerce’s three challenged actions, and no other bases may be

considered by the Court. See Transcript of Hearing of May 16, 2019, 81-86, 90-91.

       Although out of an abundance of caution CAADES invoked both Rule 56 and Rule 56.1

as the bases for its motion for summary judgment, this Court should follow Judge Stanceau’s

decision in treating the government’s Rule 56.1 motion in Motion Systems as a Rule 56 motion,

and treat CAADES’ motion as a Rule 56 motion. It also should base its review of Commerce’s

challenged actions exclusively on Commerce’s published decision, which recites the sum total of

“facts and conclusions” supporting that decision, and not wait for or even permit Commerce to

file some “administrative record” cooked up by Commerce post-hoc.




                                                 6
         Case 1:19-cv-00059-JCG Document 54              Filed 06/21/19    Page 7 of 7



       For these reasons, CAADES respectfully requests that the Court withdraw its Order of

June 19, 2019, and restore its Order of June 18, 2019, governing the briefing schedule on

CAADES’ motion for summary judgment.

Dated: June 21, 2019                        Respectfully submitted,

                                            /s/ Robert S. LaRussa
                                            Thomas B. Wilner
                                            Neil H. Koslowe
                                            Robert S. LaRussa
                                            Robert D. McCabe
                                            SHEARMAN & STERLING LLP
                                            401 9th Street, NW
                                            Washington, DC 200004
                                            Telephone: (202) 508-8000
                                            Facsimile: (202) 508-8100
                                            twilner@shearman.com
                                            rlarussa@shearman.com

                                            Counsel for Confederación de Asociaciones
                                            Agrícolas del Estado de Sinaloa, A.C., Consejo
                                            Agrícola de Baja California, A.C., Asociación
                                            Mexicana de Horticultura Protegida, A.C.,
                                            Asociación de Productores de Hortalizas del Yaqui
                                            y Mayo and Sistema Producto Tomate




                                                7
